Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JIANG (2013/0126075).
	Regarding claims 1 and 10, JIANG discloses a method of forming a sole structure for an article of footwear, the method comprising:
	depositing a first outsole material including a first uncured polymeric material upon a mold surface of a mold cavity [0051],Fig.1A;
	disposing a midsole preform adjacent to the first outsole material within the mold cavity [0051]; and
	subjecting the first outsole material and the midsole preform to a molding process to form the sole structure having an outsole and a midsole [0051].
	Regarding claims 4 and 6, JIANG discloses one or more outsole portions may be placed in the mold [0051].
	Regarding claim 5, JIANG discloses the multiple outsole portions may be of different materials [0024].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7-8, 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CONNOLLY et al. (2005/0217148).
	Regarding claims 1, 3, and 10, CONNOLLY et al. discloses a method for manufacturing footwear, the method comprising:
	disposing a midsole preform (20, 22) adjacent to a first outsole material (40) within the mold cavity Fig.1, [0025];
	depositing a first outsole material (40) including a first uncured polymeric material (62) upon a mold surface of a mold cavity [0033],Fig.7D; and
	subjecting the first outsole material and the midsole preform to a molding process to form the sole structure having an outsole and a midsole [0033].
	CONNOLLY et al. is silent to depositing the first outsole material prior to disposing said midsole preform.  However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Therefore, it would have been obvious to one of ordinary skill in the art to have performed depositing the first outsole material prior to disposing the midsole preform in the mold cavity in absence of new or unexpected results.
	Regarding claims 7-8, 16, and 17, CONNOLLY et al. discloses the first outsole material is uncured polyurethane [0027].

Claim(s) 2, 11, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CONNOLLY et al. (2005/0217148) as applied to claims 1, 3, 7-8, 10, 16, and 17 above, and in further view of YAKULIS et al. (US 2010/0076143) and LEE (KR 1008314).
	The teachings of CONNOLLY et al. are applied as described above for claims 1, 3, 7-8, 10, 16, and 17.
	Regarding claims 2, 11, 12, and 20, CONNOLLY et al. is silent to the first outsole material to be sprayed upon the mold surface.  However, YAKULIS et al. discloses a method of forming a sole structure for an article of footwear [0008] wherein the method comprises spraying a polyurea formulation into a mold [0076] wherein the sprayed polyurea forms into an outsole [0072].  YAKULIS et al. teach preparing said outsole as such will typically provide good traction to the user, particularly in wet conditions such as rain or snow.  The prepared outsole component will also typically exhibit enhanced wear and/or abrasion resistance [0076].  Therefore, it would have been obvious to one of ordinary skill in the art to have substituted spraying the first outsole material unto the mold surface as taught by YAKULIS et al. in place of injection molding of CONNOLLY et al. in light of the advantages associated therewith, i.e., provide good traction to the user, particularly in wet conditions such as rain or snow and exhibit enhanced wear and/or abrasion resistance.  Furthermore, LEE discloses it is well known in the art to spray an outsole material and join or bond it with a sprayed midsole material on to of the outsole material in a press mold when manufacturing a shoe sole (abstract).

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CONNOLLY et al. (2005/0217148) as applied to claims 1, 3, 7-8, 10-11, 16, and 17 above.
	The teachings of CONNOLLY et al. are applied as described above for claims 1, 3, 7-8, 10-11, 16, and 17.
	Regarding claims 9 and 18, CONNOLLY et al. is silent to the midsole preform to include a foamed polymeric material.  However, CONNOLLY et al. discloses the first outsole material is uncured polyurethane [0027] and HOLMES et al. discloses a method for manufacture of a shoe sole comprising polyurethane that are foamed and commonly used in the manufacturing of shoe soles [0055].  Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the foamed polyurethane material of HOLMES et al. for the polyurethane material of CONNOLLY et al. for the predictable results of forming a shoe sole.  

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742